Citation Nr: 1008308	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  02-00 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating based upon 
unemployability of the individual (TDIU).  

2.  Entitlement to service connection for a low back 
disorder, to include lumbar muscle spasm, spondylosis, and 
degenerative disc disease (DDD).  

3.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder prior to November 
8, 2004.  

4.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder as of November 8, 
2004.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.
WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1967 to October 1969, with additional unverified 
service in the Army Reserve or National Guard thereafter.  In 
addition to other awards and decorations he is in receipt of 
the Bronze Star Medal, the Purple Heart with Oak Leaf 
Cluster, the Combat Infantryman's Badge, and the Vietnam 
Service Medal.  

This matter comes before the Board of Veterans" Appeals 
(Board) on appeal from rating decisions issued in December 
2000, May 2003, February 2004, and January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The December 2000 rating decision 
granted service connection for posttraumatic stress disorder 
(PTSD) and established the initial rating from which an 
increased evaluation is now sought, while the later decisions 
denied entitlement to the remainder of the benefits currently 
sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Central Office hearing in Washington, District of 
Columbia in January 2007 to present testimony on the issues 
on appeal.  He submitted additional evidence at that time, 
with a waiver of RO consideration of that evidence.  The 
hearing transcript has been associated with the claims file.

This appeal was subject to a prior remand by the Board in 
March 2007 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.  

Unfortunately, additional development is now required with 
respect to the issues of service connection for a low back 
disorder and increased ratings for the Veteran's PTSD.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD 
evaluated as 50 percent disabling, diabetes mellitus 
evaluated as 20 percent disabling, and peripheral neuropathy 
of the bilateral lower extremities evaluated as 20 percent 
disabling for each extremity.  The combined total evaluation 
for compensation purposes is 80 percent.

2.  The Veteran's service-connected PTSD is medically shown 
to cause impairment so severe that he is unable to secure or 
follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R.  
§§ 3.159, 3.340, 3.341, 4.16, 4.25 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2009).  However, as will be discussed below, the Board finds 
that a grant of TDIU is warranted; therefore, a full 
discussion of whether VA met these duties is not needed as no 
prejudice can flow to the Veteran from any notice or 
assistance error given the full grant of the benefit sought.

The Veteran seeks a total disability rating for compensation 
based upon unemployability of the individual.  Entitlement to 
this benefit requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38  C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by any nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The governing regulations provide that, to qualify for a 
grant of TDIU, if there is only one service-connected 
disability, it must be rated as 60 percent disabling or 
greater.  38 C.F.R. § 4.16(a) (2009).  If there are two or 
more service-connected disabilities, at least one shall be 
rated at 40 percent or more, and there shall be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Id.  When disabilities result from a common 
etiology, they will be considered one disability for the 
purpose of the percentage requirement.  Id.  To determine the 
appropriate rating where more than one disability is service-
connected, the table found at 38 C.F.R. § 4.25 is used.  This 
table considers the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling conditions. 
Here, the Veteran has four service-connected disabilities.  
Service connection is in effect for PTSD which is currently 
evaluated as 50 percent disabling.  Since February 27, 2007, 
PTSD and the Veteran's additional service-connected 
disabilities have combined for a total evaluation of 70 
percent or greater.  See Rating decision code sheet, January 
2010.  As such, the Veteran has met the schedular percentage 
requirements for a grant of TDIU.  38 C.F.R. § 4.16(a) 
(2009).  

Additionally, the record contains competent and credible 
medical evidence that the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected PTSD.  VA psychiatric progress notes dated 
in March and September 2006 reflect the physician's opinion 
that the Veteran is not able to work or "get involved" in 
gainful activities.  A December 2008 Compensation and Pension 
examiner explicitly stated that the Veteran's moderate to 
severe social dysfunction and other PTSD symptoms are severe 
enough to prevent the Veteran from maintaining a specific 
schedule or completing a normal workday in gainful 
employment.  As such, his symptomatology was determined by 
the psychiatrist to preclude gainful employment consistent 
with the Veteran's occupational and educational experience.  
VA examination by Dr. CR, December 2008.  A contemporaneous 
examination for diabetes mellitus also noted that the 
Veteran's service-connected lower extremity peripheral 
neuropathy was contributing to his inability to maintain a 
job because the foot pain makes him nervous and requires 
frequent changes in position.  VA examination by Dr. MR, 
December 2008.  

Based upon the foregoing, the Board finds that the Veteran 
meets the requisite percentage thresholds for entitlement to 
TDIU, and the preponderance of the evidence shows the Veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected PTSD.  As such, 
a total disability rating based upon the unemployability of 
the individual is warranted.  





ORDER

A total disability rating based on individual unemployability 
is granted subject to the laws and regulations governing the 
payment of monetary benefits. 


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for a low back disorder and increased 
ratings for PTSD are ready for Board adjudication.  See 
38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

Specifically, VA has a duty to acquire a copy of the decision 
granting disability benefits from the Social Security 
Administration (SSA), as well as all supporting medical 
documents upon which such a decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Notably, the SSA did respond 
to a request for records from VA in June 1999 with limited 
copies of medical evidence and a copy of a September 1998 
disability determination notice indicating that the Veteran 
had a claim pending for SSA disability benefits at that time.  
Subsequently in multiple documents of record, the Veteran had 
indicated that he ultimately was awarded and currently 
receives SSA disability benefits, complete records of which 
are not included in the claims file.  The decision to grant 
disability benefits and all relevant associated medical 
records must be requested from the SSA.  See 38 C.F.R. 
§ 3.159(c)(2) (2009).  

The Board also notes that the claims file currently includes 
a small number of documents written in Spanish without an 
accompanying certified English translation.  While on remand, 
the Appeals Management Center or other appropriate entity 
should take the opportunity to review the Veteran's claims 
file, identify all pertinent items of evidence written in 
Spanish, and translate those items into English in order to 
facilitate review of the record by the Board.  If a 
significant amount of new evidence is received in Spanish 
pursuant to the request for Social Security records, or 
translation is otherwise too onerous of a task to be 
undertaken within the construct of this remand, the claims 
file may be returned to the Board without the requested 
translation.  The Board will then request translation of all 
necessary documents at the time of the Board's subsequent 
review, if required.  To be clear, the Board merely requests 
translation of the limited Spanish-language documents of 
record to be conducted simultaneously with the remaining 
development in the interest of reducing delay in the 
adjudication of this case to the greatest extent feasible.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the Veteran's 
successful claim for Social Security 
disability benefits.  

2.  IF it is reasonably feasible, 
obtain an English translation of all 
pertinent items of evidence within the 
claims file that are written in 
Spanish, to specifically include 
private medical evidence submitted in 
April 1999 and before, as well as any 
additional Spanish-language evidence 
obtained from the SSA.  (If translation 
services are not reasonably available 
at the AMC/RO, the claims file may be 
returned to the Board without 
translation; all necessary translation 
will then be procured directly by the 
Board.)

3.  After completion of the development 
requested above, readjudicate the 
issues on appeal.  If the 
determinations remain unfavorable to 
the Veteran, he and his representative 
must be furnished a Supplemental 
Statement of the Case which addresses 
all evidence associated with the claims 
file since the last Statement of the 
Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


